Case 1:16-cv-01096-KBJ Document 118-1 Filed 10/15/19 Page 1 of 4
Case 1:16-cv-01096-KBJ Document 118-1 Filed 10/15/19 Page 2 of 4
Case 1:16-cv-01096-KBJ Document 118-1 Filed 10/15/19 Page 3 of 4
     Case 1:16-cv-01096-KBJ Document 118-1 Filed 10/15/19 Page 4 of 4            78


 1                 THE COURT:    That doesn't say what you said before.               I

 2      mean, it doesn't say what you said.        You said they're not

 3      allowed to look at anything prior to one year.          That --

 4                 MR. OSWALD:     It's not in the file.

 5                 THE COURT:    No, that doesn't necessarily mean you

 6      can't have information related to it.        Just because --

 7                 MR. OSWALD:     Well, that -- they can argue that.

 8                 THE COURT:    Excuse me.     Just because it's not in the

 9      file doesn't mean that they're not entitled to know about, find

10      out about, or talk about something that happened a year before.

11      They may not have a document related to it, but they have

12      people who've worked there, I'm sure, longer than that from

13      whom they could potentially get information about whatever it

14      is.   So that provision that you have just read, even though I

15      asked you not to read it, does not apply, as far as I can tell,

16      or certainly doesn't take you as far as suggesting that they've

17      actually violated the CBA.

18                 MR. OSWALD:     I understand that, but I'm not -- I'm

19      not saying that it takes me -- how far it takes me.             That's

20      ultimately going to be for the jury.

21                 THE COURT:    No, but it's not.      That's my -- so the

22      question on the table is whether and to what extent evidence

23      gets presented to the jury, and so I have to determine whether

24      or not it's relevant, whether or not it actually advances your

25      case with respect to the issue on the table, and to the extent
